—Order, Supreme Court, New York County (David Edwards, Jr., J.), entered January 27, 1989, granting defendants’ motion for summary judgment, and the judgment of said court entered thereon on July 7, 1989 are unanimously affirmed, without costs.
Plaintiff, although claiming to have undertaken only home redecorating and refurnishing for a home in Nassau County, in substance contracted to undertake home improvement (see, County Government Law of Nassau County, tit D-l, § 21-11.13). Plaintiff is not licensed to contract for home improvement in Nassau County, nor, does it appear, anywhere else. Consequently, plaintiff is barred from maintaining an action either in breach of contract or quantum meruit (Chosen Constr. Corp. v Syz, 138 AD2d 284; Todisco v Econopouly, 155 AD2d 441). The fact that plaintiff’s subcontractors might have *550been licensed as to their crafts is irrelevant (County Government Law of Nassau County § 21-11.3). We have examined plaintiffs other contentions and find them to be without merit. Concur—Kupferman, J. P., Ross, Asch, Kassal and Wallach, JJ.